            Case 1:19-cv-11341-LAK Document 22 Filed 01/21/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STEVEN BOSCO, Individually and On Behalf
of All Others Similarly Situated,                      No. 1:19-cv-11341-LAK

                                    Plaintiff,         CLASS ACTION

       v.

CANOPY GROWTH CORPORATION, et al.,

                                Defendants.


JONATHAN JAY, Individually and On Behalf
of All Others Similarly Situated,                      No. 1:20-cv-00485

                                    Plaintiff,         CLASS ACTION

       v.

CANOPY GROWTH CORPORATION, et al.,

                                Defendants.




  NOTICE OF MOTION AND MOTION OF THE CANOPY INVESTORS GROUP TO
        CONSOLIDATE RELATED CASES, APPOINT LEAD PLAINTIFF,
             AND APPROVE SELECTION OF LEAD COUNSEL


TO: ALL PARTIES AND THEIR COUNSEL OF RECORD

       PLEASE TAKE NOTICE that class members Anna Cooney, Anthony Sultan, Ellaine

Sultan, and Formica Industries Limited (collectively, the “Canopy Investors Group”), will and

hereby do respectfully move this Court, pursuant to Section 21D(a)(3)(B) of the Securities

Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §78u-4(a)(3)(B), as amended by the

Private Securities Litigation Reform Act of 1995 (the “PSLRA”), for entry of an Order: (1)




                                                 -1-
           Case 1:19-cv-11341-LAK Document 22 Filed 01/21/20 Page 2 of 4



consolidating the above-captioned actions (the “Related Actions”); (2) appointing the Canopy

Investors Group as Lead Plaintiff on behalf of all persons or entities who purchased or otherwise

acquired the securities of Canopy Growth Corporation (“Canopy,” “CGC” or the “Company”)

from September 8, 2017 through November 13, 2019, both dates inclusive; (3) approving

Movant’s selection of the law firm of Hagens Berman Sobol Shapiro LLP (“Hagens Berman”) as

Lead Counsel for the class; and (4) granting such other and further relief as the Court may deem

just and proper.

         This motion is based on the accompanying Memorandum of Law in support thereof, the

Declaration of Lucas E. Gilmore filed herewith and all exhibits attached thereto, the pleadings

and other filings herein, and such other written and oral arguments as may be permitted by the

Court.

         WHEREFORE, Movants respectfully request that the Court: (1) consolidate the Related

Actions; (2) appoint Movants as Lead Plaintiff on behalf of all similarly situated CGC investors;

(3) approve Movants’ selection of Hagens Berman as Lead Counsel for the class; and (4) grant

such other and further relief as the Court may deem just and proper.


DATED: January 21, 2020                      Respectfully submitted,

                                             HAGENS BERMAN SOBOL SHAPIRO LLP

                                             By /s/ Jason A. Zweig
                                                JASON A. ZWEIG, JZ-8107

                                             555 Fifth Avenue, Suite 1700
                                             New York, NY 10017
                                             Telephone: (212) 752-5455
                                             Facsimile: (917) 210-3980
                                             jasonz@hbsslaw.com

                                             Reed R. Kathrein
                                             Lucas E. Gilmore




                                               -2-
Case 1:19-cv-11341-LAK Document 22 Filed 01/21/20 Page 3 of 4



                           Danielle Smith
                           HAGENS BERMAN SOBOL SHAPIRO LLP
                           715 Hearst Avenue, Suite 202
                           Berkeley, CA 94710
                           Telephone: (510) 725-3000
                           Facsimile: (510) 725-3001
                           reed@hbsslaw.com
                           lucasg@hbsslaw.com
                           danielles@hbsslaw.com

                           Steve W. Berman
                           HAGENS BERMAN SOBOL SHAPIRO LLP
                           1301 Second Avenue, Suite 2000
                           Seattle, WA 98101
                           Telephone: (206) 623-7292
                           Facsimile: (206) 623-0594
                           steve@hbsslaw.com

                           Counsel for [Proposed] Lead Plaintiff Anna
                           Cooney, Anthony Sultan, Ellaine Sultan, and
                           Formica Industries Limited




                            -3-
         Case 1:19-cv-11341-LAK Document 22 Filed 01/21/20 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I hereby certify that on January 21, 2020, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing to the e-

mail addresses registered in the CM/ECF system, as denoted on the Electronic Mail Notice List,

and I hereby certify that I have mailed a paper copy of the foregoing document via the United

States Postal Service to the non-CM/ECF participants indicated on the Manual Notice List

generated by the CM/ECF system.


                                                                /s/ Jason A. Zweig
                                                               JASON A. ZWEIG




                                               -1-
